Per Curiam: This a condemnation proceeding instituted in pursuance of an ordinance of the City of Chicago for the purpose of opening Homan Avenue across the right of way of the appellant company. The questions, raised hy the as= signments of error and growing out of the admission and ex~ elusion of testimony and the giving and refusal of instructions by the court below, are the same questions which have been passed upon in the following cases recently decided by this Court: I. C. R. R. Co. v. City of Chicago, 138 Ill. 453; Same v. Same, 141 id. 586; C. & N. W. Ry. Co, v. City of Chicago, 140 id, 309; Same v. Same, 148 id. 141; C., B. & Q. R. R. Co. v. City of Chicago, ante, p. 457. The judgment of the Circuit Court is affirmed. Judgment affirmed.